DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 21-39 are cancelled.


Priority
Applicant’s claim for the benefit of provisional application 62/988’683 submitted on 12 March 2020 is acknowledged.


Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Claim Objections
Claim 1 is objected to because of the following informalities: “controller” in line 7 should read “a controller”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “one HVAC” in line 4 and again in line 16 should read “one additional HVAC”. Appropriate corrections are required.

Claim 12 is objected to because of the following informalities: “controller” in line 6 should read “a controller”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “the remote” in line 3 should read “a remote”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “to store to store” in line 3 should read “to store”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vie et al. (US 2018/0363934 A1), hereinafter ‘Vie’, in view of Magnavacca (US 2021/0266712 A1), hereinafter ‘Magnavacca’, further in view of WAIKAR et al. (US 2017/0294825 A1), hereinafter ‘Waikar’.

Regarding claim 1, Vie teaches:
An HVAC system comprising: (Vie: Abstract “An example HVAC system includes an HVAC component, and an HVAC control configured to control the HVAC component according to an HVAC system configuration parameter.”)
at least one motor having a plurality of speeds at which it can operate; (Vie: [0021] “Thus, in various embodiments, all configurable parameters may be automatically selected, and in the case of a new control, the installer or other user may modify one or more parameters based, e.g., on installation specifics. As one example, an installer might adjust a parameter for the speed of a circulator, to suit the total duct length at an installation site.”) [The circulator reads on “at least one motor”, and having the ability to adjust the speed parameter of the circulator reads on “having a plurality of speeds at which it can operate”.]
an HVAC control, the HVAC control configured to control the motor during a plurality of different operations, (Vie: Abstract “The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.”)
the HVAC control including a controller processor, a controller memory, and controller … wireless interface, (Vie: Abstract “The HVAC control includes a controller wireless interface and a memory.”; [0029], figure 1 “The defrost control 20 includes a microcontroller 28, which in the present example embodiment is a PIC24F-type microcontroller.”) [The microcontroller 28 reads on “a controller processor”, the controller wireless interface reads on “controller … wirelesss interface”, and the memory reads on “a controller memory”.]
the controller … wireless interface including an … processor, an … memory, and an antenna; and (Vie: [0046], figure 6 “Another example embodiment of a control is shown in FIG. 6. An example integrated furnace control (“IFC”) 600 includes a microprocessor with memory, a radio 608, and an antenna 612 configured for wireless communication, e.g., via Bluetooth LE, with a mobile device 624, e.g., a phone or tablet having a display screen 628.”) [The microprocessor reads on “an … processor”.]
a mobile device, the mobile device including a user interface and a mobile … wireless interface configured for wireless communication with the controller … wireless interface of the HVAC control … , (Vie: Abstract “The system also includes a mobile device having a user interface and a mobile wireless interface in wireless communication with the controller wireless interface of the HVAC control.”; [0056] “The HVAC system also includes a mobile device having a user interface, a camera, and a mobile wireless interface configured for wireless communication with the controller wireless interface of the HVAC control.”)
wherein: the mobile device is configured to display the plurality of different operations on the user interface, receive user input settings … for each of the plurality of different operations, and wirelessly transmit the received user input settings to the controller NFC wireless interface of the HVAC control; and (Vie: [0038] “FIG. 3 illustrates an example list of OEMs 300 and corresponding defrost control parameters 308 for each OEM. Under “Defrost Type”, “T/T” means time/temperature. When T/T defrosting is performed, an outdoor unit runs a fixed number of minutes in heat pump mode, then performs a defrost cycle, and then returns to heat pump mode. “Demand” is a defrost method in which the unit only performs a defrost cycle when it is needed. This is typically done using two temperature sensors, one on the coil, the other sensing the outdoor temperature.”; [0062] “In some cases, the mobile [The heat pump mode and the defrost cycle mode read on “the plurality of different operations”.]
… to allow the HVAC control to control the motor according to the received user input settings. (Vie: Abstract “The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.”)

Vie does not explicitly teach: the controller NFC wireless interface including an NFC processor, an NFC memory; and a mobile device, the mobile device including a user interface and a mobile NFC wireless interface configured for wireless communication with the controller NFC wireless interface of the HVAC control when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface, receive user input settings of speeds of the plurality of different speeds of the motor for each of the plurality of different operations; and the NFC processor is configured to store the received user input settings in the NFC memory to allow the HVAC control to control the motor according to the received user input settings.
Magnavacca teaches:
the controller NFC wireless interface including an NFC processor, an NFC memory; and a mobile device, the mobile device including a user interface and a mobile NFC wireless interface configured for wireless communication with the controller NFC wireless interface of the HVAC control when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface, (Magnavacca: [0036], figure 1 “FIG. 1 shows a room device 1 having a transponder controller 5a and a device controller 3a. The transponder controller 5a is preferably different from the device controller 3a. A communication bus 6 connects the transponder controller 5a to the device controller 3a. In some embodiments, the communication bus 6 is or comprises an internal communication bus.”; [0037] “The communication bus 6 enables transfer of data such as initial configuration data from the transponder controller 5a to the device controller 3a. In some embodiments, the initial configuration data pertains to operation of a heating, ventilation and/or air-conditioning system 4.”; [0056]-[0062] “[0056] The switch 12 as shown on FIG. 4 connects to the transponder controller 5a rather than to the device controller 3a. The switch 12 can be employed to inhibit misconfiguration at the transponder level. It is envisaged that the switch 12 comprises at least one of: [0057] a manual switch, and/or [0058] a button, and/or [0059] a dual-in-line switch, and/or [0060] a fingerprint scanner, and/or [0061] an iris scanner, and/or [0062] a proximity sensor such as an infrared proximity sensor.”; [0149] “In some embodiments, the room devices (1) have a transponder firmware, wherein the room device (1) comprises a transponder switch (12) connected to the transponder controller (5a); wherein the transponder switch (12) is selectively moveable between an enabled position and a disabled position; wherein the transponder firmware includes instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: read a second position signal from the transponder switch (12); produce a second position value from the second position signal; and if the second position value indicates that the transponder switch (12) is in its enabled position: connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10).”) [The proximity sensor allowing the transponder controller to connect with the handheld device reads on “when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface”.]
the NFC processor is configured to store the received user input settings in the NFC memory to allow the HVAC control to control the motor according to the received user input settings. (Magnavacca: [0079]-[0102] “[0079] In some embodiments, there is a room device (1) comprising: [0080] two or more connectors (2a, 2b, 15) for providing building power to the room device (1); [0081] a device controller (3a) configured to operate a heating, ventilation and/or air-conditioning system (4); [0082] a device memory (3b) in operative communication with the device controller (3a); [0083] wherein the device memory (3b) and the device controller (3a) require building power for standard operation; [0084] a transponder controller (5a) and an antenna (5c) for near field communication; [0085] a transponder memory (5b) in operative communication with the transponder controller (5a), the transponder memory (5b) storing a configuration version and an address list; [0086] wherein the transponder controller (5a) is powerable by the antenna (5c); [0087] wherein the room device (1) comprises a transponder firmware stored in the transponder memory (5b), the transponder firmware including instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: [0088] connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10); [0089] determine an address of the handheld device (10) based on the connection to the handheld device (10); [0090] determine if the address list comprises the address of the handheld device (10); [0091] if the address list comprises the address of the handheld device (10): [0092] produce a signal indicative of the configuration version; [0093] transmit the signal indicative of the configuration version to the handheld device (10); [0094] after transmission of the signal b); [0096] the room device (1) further comprising a device firmware stored in the device memory (3b), the device firmware including instructions causing the device controller (3a) upon providing building power to the room device (1) to: [0097] connect to the transponder controller (5a) such that the device controller (3a) is in operative communication with the transponder controller (5a); [0098] read a device version stored in the device memory (3b); [0099] read the configuration version stored in the transponder memory (5b); [0100] determine if the configuration version is compatible with the device version; [0101] if the configuration version is compatible with the device version: [0102] transfer the initial configuration data stored in the transponder memory (5b) to the device memory (3b); and thereafter use the initial configuration data in operation of the system (4).”) [The transponder memory 5b storing the configuration data reads on “the NFC processor is configured to store the received settings for the one or more HVAC system configuration parameters in the NFC memory”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vie and Magnavacca before them, to modify the wireless communication between the mobile device and the HVAC controller to incorporate near field communication, and the HVAC controller NFC memory to incorporate storing received settings.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the HVAC controller receiving and storing data using NFC even when the HVAC controller is not powered up at the time of the data transfer (Magnavacca: Abstract “There is firmware in the device 

Vie and Magnavacca do not explicitly teach: receive user input settings of speeds of the plurality of different speeds of the motor for each of the plurality of different operations.
Waikar teaches:
receive user input settings of speeds of the plurality of different speeds of the motor for each of the plurality of different operations. (Waikar: [0106] “User 325, using user input interface 335, selects 2006 an operating point of a motor configuration parameter for at least one power input tap 222-230. The motor configuration parameter may be a regulation mode with a constant torque, speed, or airflow, a demand, a direction of rotation, or an OFF delay.”; [0043] “Input taps 214, which may be input taps 59 (shown in FIG. 1), extend from motor control system 202 via an opening 221 defined in casing 204. In the exemplary embodiment, input taps 214 include a first input tap 222, a second input tap 224, a third input tap 226, a fourth input tap 228, and a fifth input tap 230. In one embodiment, first tap 222 may represent a first cooling speed, second tap 224 may represent a second cooling speed, third tap 226 may represent a first heating speed, fourth tap 228 may represent a second heating speed, and fifth tap 230 may represent a fan operation. While speed is used as the operating parameter in the present embodiment, the operating parameter may be any other controllable parameter such as torque or 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vie, Magnavacca and Waikar before them, to modify the HVAC controller configuration settings to incorporate configuring the airflow when motor with multiple speed settings is used.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the HVAC controller to configure the amount of airflow in various modes by using multiple motor speeds based on the different motor power input tap settings (Waikar: [0059] “More specifically, motor programming device 250 receives the operating point values for each power input tap 222-230 that are stored in memory device 244 and displays them on operating point selection tools 404. This enables the user to easily view the current operating points for each power input tap 222-230 and to adjust them if desired.”; [0105] “In the exemplary embodiment, user 325 (shown in FIG. 3), using user input interface 335 (shown in FIG. 3) of external programming device 250 (shown in FIGS. 2-6), selects 2002 a write motor mode for providing updated motor configuration data to motor 10.”).

Regarding claim 9, Vie, Magnavacca and Waikar teach all the features of claim 1.
Vie further teaches:
wherein the mobile device includes at least one of a mobile phone and a tablet computer. (Vie: [0050] “The mobile device may include a mobile phone, a tablet computer, etc.”)
 
Regarding claim 10, Vie, Magnavacca and Waikar teach all the features of claim 1.
Vie further teaches:
at least one additional HVAC component, wherein: the HVAC control is configured to control the at least one HVAC component according to one or more HVAC system configuration parameters; and (Vie: Abstract “An example HVAC system includes an HVAC component, and an HVAC control configured to control the HVAC component according to an HVAC system configuration parameter.”; [0004] The operational parameters of a heating, ventilation and air conditioning (HVAC) component (e.g., furnace, air conditioner, heat pump, etc.) may be set by using an HVAC control or controller. In setting the operational parameters, a contractor, installer, or original equipment manufacturer may refer to a display that indicates, e.g., status and fault information.”) [Any one of the components, furnace, air conditioner, and heat pump reads on “at least one additional HVAC component”.]
the mobile device is configured to display the one or more HVAC system configuration parameters on the user interface, receive user input settings for the one or more HVAC system configuration parameters, and wirelessly transmit the received user input settings for the one or more HVAC system configuration parameters to the controller NFC wireless interface of the HVAC control; and (Vie: [0058] “The mobile device is also configured to cause default settings for the one or more HVAC system configuration parameters from a remote server based on the identified HVAC control to be wirelessly transmitted to the [The default settings read on “configuration parameters”.]
… to allow the HVAC control to control the at least one HVAC component according to the received user input settings for the one or more HVAC system configuration parameters. (Vie: Abstract “The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.”)

Vie does not explicitly teach: the NFC processor is configured to store the received user input settings for the one or more HVAC system configuration parameters in the NFC memory to allow the HVAC control to control the at least one HVAC component according to the received user input settings for the one or more HVAC system configuration parameters.
Magnavacca teaches:
the NFC processor is configured to store the received user input settings for the one or more HVAC system configuration parameters in the NFC memory to allow the HVAC control to control the at least one HVAC component according to the received user input settings for the one or more HVAC system configuration parameters. (Magnavacca: [0079]-[0102] “[0079] In some embodiments, there is a room device (1) comprising: [0080] two or more connectors (2a, 2b, 15) for providing building power to the room device (1); [0081] a a) configured to operate a heating, ventilation and/or air-conditioning system (4); [0082] a device memory (3b) in operative communication with the device controller (3a); [0083] wherein the device memory (3b) and the device controller (3a) require building power for standard operation; [0084] a transponder controller (5a) and an antenna (5c) for near field communication; [0085] a transponder memory (5b) in operative communication with the transponder controller (5a), the transponder memory (5b) storing a configuration version and an address list; [0086] wherein the transponder controller (5a) is powerable by the antenna (5c); [0087] wherein the room device (1) comprises a transponder firmware stored in the transponder memory (5b), the transponder firmware including instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: [0088] connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10); [0089] determine an address of the handheld device (10) based on the connection to the handheld device (10); [0090] determine if the address list comprises the address of the handheld device (10); [0091] if the address list comprises the address of the handheld device (10): [0092] produce a signal indicative of the configuration version; [0093] transmit the signal indicative of the configuration version to the handheld device (10); [0094] after transmission of the signal indicative of the configuration version, receive initial configuration data from the handheld device (10); [0095] store the initial configuration data in the transponder memory (5b); [0096] the room device (1) further comprising a device firmware stored in the device memory (3b), the device firmware including instructions causing the device controller (3a) upon providing building power to the room device (1) to: [0097] connect to the transponder controller (5a) such that the device controller (3a) is in operative communication with the transponder controller (5a); [0098] read a device version stored in the b); [0099] read the configuration version stored in the transponder memory (5b); [0100] determine if the configuration version is compatible with the device version; [0101] if the configuration version is compatible with the device version: [0102] transfer the initial configuration data stored in the transponder memory (5b) to the device memory (3b); and thereafter use the initial configuration data in operation of the system (4).”) [The transponder memory 5b storing the configuration data reads on “the NFC processor is configured to store the received settings for the one or more HVAC system configuration parameters in the NFC memory”.]
The motivation to combine Vie, Magnavacca and Waikar, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


Claims 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vie, in view of Magnavacca.

Regarding claim 12, Vie teaches:
An HVAC system comprising: at least one HVAC component; an HVAC control, the HVAC control configured to control the at least one HVAC component according to one or more HVAC system configuration parameters, (Vie: Abstract “An example HVAC system includes an HVAC component, and an HVAC control configured to control the HVAC component according to an HVAC system configuration parameter.”)
the HVAC control including a controller processor, a controller memory, and controller … wireless interface, (Vie: Abstract “The HVAC control includes a controller [The microcontroller 28 reads on “a controller processor”, the controller wireless interface reads on “controller … wirelesss interface”, and the memory reads on “a controller memory”.]
the controller … wireless interface including an … processor, an … memory, and an antenna; and (Vie: [0046], figure 6 “Another example embodiment of a control is shown in FIG. 6. An example integrated furnace control (“IFC”) 600 includes a microprocessor with memory, a radio 608, and an antenna 612 configured for wireless communication, e.g., via Bluetooth LE, with a mobile device 624, e.g., a phone or tablet having a display screen 628.”) [The microprocessor reads on “an … processor”.]
a mobile device, the mobile device including a user interface, a camera, and a mobile … wireless interface configured for wireless communication with the controller … wireless interface of the HVAC control … , (Vie: Abstract “The system also includes a mobile device having a user interface and a mobile wireless interface in wireless communication with the controller wireless interface of the HVAC control.”; [0056] “The HVAC system also includes a mobile device having a user interface, a camera, and a mobile wireless interface configured for wireless communication with the controller wireless interface of the HVAC control.”) 
wherein: the mobile device is configured to obtain an identity of the HVAC control which identity is determined by parsing an image of a label of the HVAC control as captured by the camera or by receiving a model number of the HVAC control entered into the user interface; (Vie: [0056] “The mobile device is configured to obtain an identity of the HVAC control which identity is determined by parsing an image of a label of the HVAC control 
the mobile device is configured to determine default settings for the one or more HVAC system configuration parameters based on the identified HVAC control to be wirelessly transmitted to the controller … wireless interface of the HVAC control; and (Vie: [0058] “The mobile device is also configured to cause default settings for the one or more HVAC system configuration parameters from a remote server based on the identified HVAC control to be wirelessly transmitted to the controller wireless interface of the HVAC control.”) [The automatically selected configurable parameters from the remote server read on “to determine default settings for the one or more HVAC system configuration parameters”, and the mobile device downloading to the control reads on “to be wirelessly transmitted to the controller.]
… to permit the HVAC control to control the at least one HVAC component according to the received settings for the one or more HVAC system configuration parameters. (Vie: Abstract “The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.”)

Vie does not explicitly teach: the controller NFC wireless interface including an NFC processor, an NFC memory, and an antenna; and a mobile device, the mobile device including a user interface, a camera, and a mobile NFC wireless interface configured for wireless communication with the controller NFC wireless interface of the HVAC control when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface; and the NFC processor is configured to store the received settings for the one or more HVAC system configuration parameters in the NFC memory to permit the HVAC control to control the at least one HVAC component according to the received settings for the one or more HVAC system configuration parameters.
Magnavacca teaches:
the controller NFC wireless interface including an NFC processor, an NFC memory, and an antenna; and a mobile device, the mobile device including a user interface, a camera, and a mobile NFC wireless interface configured for wireless communication with the controller NFC wireless interface of the HVAC control when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface; and (Magnavacca: [0036], figure 1 “FIG. 1 shows a room device 1 having a transponder controller 5a and a device controller 3a. The transponder controller 5a is preferably different from the device controller 3a. A communication bus 6 connects the transponder controller 5a to the device controller 3a. In some embodiments, the communication bus 6 is or comprises an internal communication bus.”; [0037] “The communication bus 6 enables transfer of data such as initial configuration data from the transponder controller 5a to the device controller 3a. In some embodiments, the initial configuration data pertains to operation of a heating, ventilation and/or air-conditioning system 4.”; [0056]-[0062] “[0056] The switch 12 as shown on FIG. 4 connects to the transponder controller 5a rather than to the device controller 3a. The switch 12 can be employed to inhibit misconfiguration at the transponder level. It is envisaged that the switch 12 comprises at least one of: [0057] a manual switch, and/or [0058] a button, and/or [0059] a dual-in-line switch, and/or [0060] a fingerprint scanner, and/or [0061] an iris scanner, and/or [0062] a proximity sensor such as an infrared proximity sensor.”; [0149] “In some embodiments, the room devices (1) have a transponder firmware, wherein the room device (1) comprises a a); wherein the transponder switch (12) is selectively moveable between an enabled position and a disabled position; wherein the transponder firmware includes instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: read a second position signal from the transponder switch (12); produce a second position value from the second position signal; and if the second position value indicates that the transponder switch (12) is in its enabled position: connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10).”) [The proximity sensor allowing the transponder controller to connect with the handheld device reads on “when the mobile NFC wireless interface is in close proximity to the controller NFC wireless interface”.]
the NFC processor is configured to store the received settings for the one or more HVAC system configuration parameters in the NFC memory to permit the HVAC control to control the at least one HVAC component according to the received settings for the one or more HVAC system configuration parameters. (Magnavacca: [0079]-[0102] “[0079] In some embodiments, there is a room device (1) comprising: [0080] two or more connectors (2a, 2b, 15) for providing building power to the room device (1); [0081] a device controller (3a) configured to operate a heating, ventilation and/or air-conditioning system (4); [0082] a device memory (3b) in operative communication with the device controller (3a); [0083] wherein the device memory (3b) and the device controller (3a) require building power for standard operation; [0084] a transponder controller (5a) and an antenna (5c) for near field communication; [0085] a transponder memory (5b) in operative communication with the transponder controller (5a), the transponder memory (5b) storing a configuration version and an address list; [0086] wherein the transponder controller (5a) is powerable by the antenna (5c); [0087] wherein the room device (1) b), the transponder firmware including instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: [0088] connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10); [0089] determine an address of the handheld device (10) based on the connection to the handheld device (10); [0090] determine if the address list comprises the address of the handheld device (10); [0091] if the address list comprises the address of the handheld device (10): [0092] produce a signal indicative of the configuration version; [0093] transmit the signal indicative of the configuration version to the handheld device (10); [0094] after transmission of the signal indicative of the configuration version, receive initial configuration data from the handheld device (10); [0095] store the initial configuration data in the transponder memory (5b); [0096] the room device (1) further comprising a device firmware stored in the device memory (3b), the device firmware including instructions causing the device controller (3a) upon providing building power to the room device (1) to: [0097] connect to the transponder controller (5a) such that the device controller (3a) is in operative communication with the transponder controller (5a); [0098] read a device version stored in the device memory (3b); [0099] read the configuration version stored in the transponder memory (5b); [0100] determine if the configuration version is compatible with the device version; [0101] if the configuration version is compatible with the device version: [0102] transfer the initial configuration data stored in the transponder memory (5b) to the device memory (3b); and thereafter use the initial configuration data in operation of the system (4).”) [The transponder memory 5b storing the configuration data reads on “the NFC processor is configured to store the received settings for the one or more HVAC system configuration parameters in the NFC memory”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the HVAC controller receiving and storing data using NFC even when the HVAC controller is not powered up at the time of the data transfer (Magnavacca: Abstract “There is firmware in the device memory telling it to: connect to the transponder controller; read a device version; read the configuration version in the transponder memory; determine whether the configuration version is compatible with the device version; and if so, transfer the initial configuration data to the memory, and thereafter use the initial configuration data in operation of the system.”; [0031] “Near field communication allows configuration data to be saved to a transponder for near field communication while the device is not yet supplied with building power.”).

Regarding claim 13, Vie and Magnavacca teach all the features of claim 12.
Vie further teaches:
wherein the label includes at least one of a product label of the HVAC control and a barcode label of the HVAC control, and the mobile device is configured to parse the image by recognizing characters or images in the product label and/or by recognizing the barcode label. (Vie: [0061] “In this example embodiment, the label may include at least one of a product label of the HVAC control and a barcode label of the HVAC control, and the mobile device may 

Regarding claim 14, Vie and Magnavacca teach all the features of claim 12.
Vie further teaches:
wherein the mobile device is configured to receive the model number of the HVAC control by displaying a list of possible HVAC control model numbers and receiving a user selection from the displayed list. (Vie: [0061] “Alternatively, or additionally, the mobile device may be configured to receive the model number of the HVAC control by displaying a list of possible HVAC control model numbers and receiving a user selection from the displayed list.”)

Regarding claim 15, Vie and Magnavacca teach all the features of claim 12.
Vie further teaches:
wherein the mobile device is configured to: display the received default settings from the remote server on the user interface of the mobile device; receive adjustments to the default settings via user input at the user interface; and wirelessly transmit the adjusted settings to the controller NFC wireless interface of the HVAC control. (Vie: [0062] “In some cases, the mobile device is configured to display the received default settings from the remote server on the user interface of the mobile device, receive adjustments to the default settings via user input at the user interface, and wirelessly transmit the adjusted settings to the controller wireless interface of the HVAC control.”)

Regarding claim 16, Vie and Magnavacca teach all the features of claims 12 and 15.

wherein the mobile device is configured to save the adjusted settings along with at least one of a location, and address and a serial number of the HVAC control. (Vie: [0062] “In that case, the mobile device may be configured to save the adjusted settings along with at least one of a location, and address and a serial number of the HVAC control.”)

Regarding claim 17, Vie and Magnavacca teach all the features of claim 12.
Vie further teaches:
wherein the mobile device is configured to determine a suggested replacement HVAC control based on the identified HVAC control, and display the suggested replacement HVAC control on the user interface. (Vie: [0062] “The mobile device may be configured to determine a suggested replacement HVAC control based on the identified HVAC control, and display the suggested replacement HVAC control on the user interface.”)

Regarding claim 20, Vie and Magnavacca teach all the features of claim 12.
Magnavacca further teaches:
wherein the controller processor is configured to copy the received settings for the one or more HVAC system configuration parameters stored in the NFC memory to the controller memory and to control the at least one HVAC component according to the copied one or more HVAC system configuration parameters stored in the controller memory. (Magnavacca: [0079]-[0102] “[0079] In some embodiments, there is a room device (1) comprising: [0080] two or more connectors (2a, 2b, 15) for providing building power to the room device (1); [0081] a device controller (3a) configured to operate a heating, ventilation b) in operative communication with the device controller (3a); [0083] wherein the device memory (3b) and the device controller (3a) require building power for standard operation; [0084] a transponder controller (5a) and an antenna (5c) for near field communication; [0085] a transponder memory (5b) in operative communication with the transponder controller (5a), the transponder memory (5b) storing a configuration version and an address list; [0086] wherein the transponder controller (5a) is powerable by the antenna (5c); [0087] wherein the room device (1) comprises a transponder firmware stored in the transponder memory (5b), the transponder firmware including instructions causing the transponder controller (5a) upon providing power to the transponder controller (5a) to: [0088] connect to a handheld device (10) such that the transponder controller (5a) is in operative communication with the handheld device (10); [0089] determine an address of the handheld device (10) based on the connection to the handheld device (10); [0090] determine if the address list comprises the address of the handheld device (10); [0091] if the address list comprises the address of the handheld device (10): [0092] produce a signal indicative of the configuration version; [0093] transmit the signal indicative of the configuration version to the handheld device (10); [0094] after transmission of the signal indicative of the configuration version, receive initial configuration data from the handheld device (10); [0095] store the initial configuration data in the transponder memory (5b); [0096] the room device (1) further comprising a device firmware stored in the device memory (3b), the device firmware including instructions causing the device controller (3a) upon providing building power to the room device (1) to: [0097] connect to the transponder controller (5a) such that the device controller (3a) is in operative communication with the transponder controller (5a); [0098] read a device version stored in the device memory (3b); b); [0100] determine if the configuration version is compatible with the device version; [0101] if the configuration version is compatible with the device version: [0102] transfer the initial configuration data stored in the transponder memory (5b) to the device memory (3b); and thereafter use the initial configuration data in operation of the system (4).”) [The transferring of the data stored in the transponder memory to the device memory reads on “to copy …”.]
The motivation to combine Vie and Magnavacca, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vie, in view of Magnavacca, further in view of Lu (US 2020/0228527 A1), hereinafter ‘Lu’.
Regarding claim 18, Vie and Magnavacca teach all the features of claim 12.
Vie and Magnavacca do not explicitly teach: wherein the mobile device is configured to determine a mobile device password based on the identity of the HVAC control and transmit the mobile device password to the HVAC control.
Lu teaches:
wherein the mobile device is configured to determine a mobile device password based on the identity of the HVAC control and transmit the mobile device password to the HVAC control. (Lu: [0010] “In an embodiment of the invention, in the home device control system, the identification code is correspondingly generated according to a user name and a password used for logging on to the control server via the local area network.”; [0013] “In an embodiment of the invention, in the home device control system, the first operation interface is 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vie, Magnavacca and Lu before them, to modify the controlling of the HVAC controller by the mobile device to incorporate password protection.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the HVAC controller being controlled in a safe and secure manner (Lu: [0006] “The invention is directed to a home device control system and a method thereof, by which a user is able to easily and safely control home devices in remote control based on an existing monitoring system.”).


Allowable Subject Matter
Claims 2-8, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116